 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SELVIN O. CARRANZA,                                 Case No.: 3:14-cv-00773-GPC-AGS
     CDCR #T-67780,
12
                                        Plaintiff,       ORDER FOLLOWING STATUS
13                                                       CONFERENCE AND SETTING PRE-
                          vs.                            TRIAL CONFERENCE DATE
14
     EDMUND G. BROWN, Jr., Governor,
15   et al.,
16                                   Defendants.
17
18
19         The Court held a status conference on May 7, 2019. (Dkt. No. 167.) On March 20,
20   2019, the Court appointed Pro Bono Counsel for Plaintiff. (Dkt. No. 162.) A notice of
21   substitution of attorney was filed on April 25, 2019. (Dkt. No. 165.) Charis Redmond,
22   Esq., Mark Feller, Esq. and Nathan Hochman, Esq. appeared on behalf of Plaintiff and
23   John Walters, Esq. appeared on behalf of Defendants. After discussing the case with the
24   parties, the Court orders the following:
25         1. Counsel shall comply with the pre-trial disclosure requirements of Fed. R. Civ. P.
26   26(a)(3) by December 13, 2019. Failure to comply with these disclosure requirements
27   could result in evidence preclusion or other sanctions under Fed. R. Civ. P. 37.
28
                                                     1
                                                                             3:14-cv-00773-GPC-AGS
 1            2. Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
 2   December 20, 2019. At this meeting, counsel shall discuss and attempt to enter into
 3   stipulations and agreements resulting in simplification of the triable issues. Counsel shall
 4   exchange copies and/or display all exhibits other than those to be used for impeachment.
 5   The exhibits shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall
 6   note any objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ.
 7   P. 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial conference
 8   order.
 9            3. Counsel for plaintiff will be responsible for preparing the pretrial order and
10   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By January 3,
11   2020, plaintiff’s counsel must provide opposing counsel with the proposed pretrial order
12   for review and approval. Opposing counsel must communicate promptly with plaintiff’s
13   attorney concerning any objections to form or content of the pretrial order, and both parties
14   shall attempt promptly to resolve their differences, if any, concerning the order.
15            4. The Proposed Final Pretrial Conference Order, including objections to any other

16   parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and lodged

17   with the assigned district judge by January 10, 2020 and shall be in the form prescribed

18   in and comply with Local Rule 16.1(f)(6).
              5. A final Pretrial Conference is scheduled on the calendar of the Honorable Gonzalo
19
     P. Curiel on January 17, 2020, at 1:30 p.m. in Courtroom 2D. The Court will set a motion
20
     in limine hearing date and trial date during the pretrial conference.
21
           IT IS SO ORDERED.
22
     Dated: May 7, 2019
23
24
25
26
27
28
                                                    2
                                                                               3:14-cv-00773-GPC-AGS
